PER CURIAM.
Affirmed. With respect to the claim the appellant raised in his brief but not in his motion, questioning a reduction in the total days of credit against his sentence made by his prison classification officer several months after he was sentenced, he should exhaust his administrative remedies with the Department of Corrections and then, if necessary, file an extraordinary petition against the department in the Leon County circuit court. Bush v. State, 945 So.2d 1207,1213-14 (Fla.2006).
POLEN, HAZOURI and CIKLIN, JJ., concur.